—Judgment unanimously affirmed. Memorandum: After Supreme Court concluded its charge but before the jury began deliberating, the prosecutor requested a further charge on the permissible inference that may be drawn from the recent, exclusive and unexplained possession of the fruits of a burglary (see, 1 CJI[NY] 9.80, at 562). We reject defendant’s contentions that the court erred in giving that charge absent a request by the jury for additional instructions (see, CPL 300.10 [5]) and that the further charge was improper (see, People v Durgey, 186 AD2d 899, 902, lv denied 81 NY2d 788). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J. — Burglary, 3rd Degree.) Present — Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.